             Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                  _________________________

UNITED STATES OF AMERICA,

                Plaintiff,

       vs.                                                                  No. 15-CR-1502 WJ

JOSHUA METTS,

                Defendant.

                       MEMORANDUM OPINION AND ORDER
              DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       THIS MATTER comes before the Court upon a Motion for Compassionate Release, (Doc.

216), filed on October 1, 2020 by Defendant who is represented by counsel. See Doc. 211 (Order

Granting Unopp. Mot. to App. Counsel). The motion is made pursuant to the First Step Act of

December 21, 2018, 132 Stat. 5194, and 18 U.S.C. §3582(c)(1)(A)(i), and the CARES Act of

March 27, 2020 for his compassionate release from custody. Having reviewed the parties’ briefing

and the applicable law, the Court finds that Defendant’s motion is not well-taken and, therefore,

is denied.

                                        BACKGROUND

       On June 29, 2020, during the current COVID-19 pandemic, this Court sentenced Defendant

to nine months in jail for violating the terms of his supervised release from prison. Doc. 205. The

supervised release term was imposed after his conviction at trial for possessing a firearm whilst a

felon. Doc. 142 (judgment). Defendant is currently in the custody of the United States Marshals

Service (“USMS”).

                                             DISCUSSION
          Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 2 of 8




       A compassionate-release motion is a request for a permanent reduction in a defendant’s

federal sentence. “Generally, a federal court may not modify a term of imprisonment once

imposed.” United States v. Wilson, 493 F. App’x 919, 921 (10th Cir. 2012) (citing Dillon v. United

States, 130 S. Ct. 2683, 2687 (2010)). However, Congress has provided a limited exception to this

general rule and allowed for certain “compassionate release” sentence modifications under 18

U.S.C. § 3582(c)(1)(A). To justify the type compassionate release that Defendant seeks, the Court

must find that “extraordinary and compelling reasons warrant such a reduction.” Id. That said, a

district court may not consider a request for compassionate release unless and until the prisoner

has exhausted all administrative remedies. See § 3582(c)(1); see also United States v. Read-

Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, at *3 (D. Kan. Apr. 16, 2020) (discussing

administrative exhaustion as a jurisdictional requirement). As the movant, Defendant bears the

burden to establish that he is eligible for a sentence reduction. United States v. Jones, 836 F.3d

896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Government argues that the motion should be denied on its merits, because Defendant

has not met his burden to show an extraordinary compelling reason, nor that the asked-for

reduction is warranted in light of the danger Defendant would pose to the community and the

relevant § 3553(a) factors.

I.     Whether Defendant Exhausted

       Before the First Step Act of 2018, Pub. Law 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018)

was enacted, only the Bureau of Prisons (“BOP”) could seek compassionate release. As amended,

§ 3582(c)(1)(A)(i), now permits a defendant to directly request a district court for relief:


       after the defendant has fully exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of



                                                  2
          Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 3 of 8




        30 days from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier[.]

18 U.S.C. § 3582(c)(1)(A). Defendant points out that since the time of his sentencing, he has been

in the custody of the Cibola County Correctional Center (operated by CoreCivic), the Otero County

Prison Facility (operated by the Management & Training Corporation), and most recently, the

Nevada Southern Detention Center (also operated by CoreCivic). He has not been in the custody

of the Bureau of Prisons (BOP) at any time since his sentencing, nor will he be. As a result, the

Bureau of Prisons (“BOP”) has no independent knowledge of Defendant’s situation and therefore

will not consider a request from him for compassionate release from BOP custody—since he is

not in BOP custody. In light of this situation, the Government concedes that Defendant has no

apparent ability to seek compassionate release from the BOP, and will assess that Defendant has

effectively exhausted administrative remedies or in the alternative, shown that he is ineligible to

avail himself of the process and as a result does not object to the Court proceeding to analyze this

motion on its merits.

II.     Whether Defendant Has Established Extraordinary and Compelling Reasons

        If the exhaustion requirement is met, a court may reduce the defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds

that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii) “such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” §

3582(c)(1)(A)(i). The Sentencing Commission’s relevant policy statement provides that a court

may reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds

that:

        (i) “extraordinary and compelling reasons warrant the reduction;”




                                                 3
            Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 4 of 8




         (ii) “the defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g)”; and

         (iii) “the reduction is consistent with this policy statement.”

         USSG § 1B1.13. As the movant, Defendant bears the burden to establish that he is eligible

for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States

v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

         The “extraordinary and compelling reasons” standard may be met based on a defendant’s

medical condition, which in relevant part, can include the following categories:1

    (1) a defendant who is “suffering from a terminal illness”;

    (2) a defendant who is suffering from a serious physical or medical condition;

    (3) a defendant who is suffering from a serious functional or cognitive impairment; or

    (4) a defendant who is experiencing deteriorating physical or mental health because of the
aging process;

         . . . that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii).

         If a defendant’s medical condition does not fall within one of the categories, the Court must

deny his motion. Such is the case here.

         Defendant states that he has been diagnosed with the following serious medical conditions,

documented by his inmate medical records: Hepatitis C, and COVID-19. Docs. 216-1-4. He was

tested for COVID-19 when he was very ill in early July while in custody at the Cibola County


1
  The application note also sets out other conditions and characteristics that qualify as “extraordinary and compelling
reasons” related to the defendant’s age and family circumstances which are not pertinent here. USSG § 1B1.13, cmt.
n.1(B)-(C). Finally, the note recognizes the possibility that BOP could identify other grounds that amount to
“extraordinary and compelling reasons.” USSG § 1B1.13, cmt. n.1(D).


                                                          4
          Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 5 of 8




Correctional Center, and the results of that test were positive. Over two months later, he still had

not fully recovered from the effects of that virus, and suffers from recurrent migraine headaches.

Defendant is currently being housed in a pod at the Nevada Southern Detention Center in Pahrump,

Nevada (“NSDC”) where the entire pod is in quarantine after at least one inmate in the pod tested

positive for COVID-19. He fears for his health and safety because social distancing is impossible

where he is currently being held, and because he believes himself to be especially vulnerable given

his underlying condition of hepatitis C, since researchers in Hong Kong have reported that it is

possible to become re-infected with the novel coronavirus after recovering from an initial

infection.2

        As the Government notes, the only two health conditions Defendant claims he suffers from

are Hepatitis C and COVID-19 itself, see Doc. 216, p. 2, and neither one is on the Center for

Disease Control (“CDC”) list of conditions putting people at increased risk for severe illness or

death from COVID-19.3 Further, the CDC list does not govern the standard for compassionate

release under §3582. In his reply, Defendant includes several cases where courts have granted

compassionate release finding that hepatitis B and C constituted medical conditions that increase

the risk of severe illness from coronavirus warranting release, without necessarily clarifying

whether the hepatitis is active, in remission or resolved. But even for defendants who are

statutorily eligible, compassionate release is a “rare” and “extraordinary” remedy, within district

courts’ discretion to deny. United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

United States v. Mangarella, No. 06-CR-151, 2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16,


2
 See, https://apnews.com/article/1c2f3655a236dd7b1f09d94500042d3c, (Scientists Say Hong Kong Man
Got Coronavirus A Second Time, AP News, August 24, 2020).
3
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html.


                                                    5
          Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 6 of 8




2020); accord United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019) (“most courts

treat compassionate release ‘due to medical conditions [a]s . . . a rare event.”).

       In his reply, Defendant points out the sentence reduction he seeks is minimal, since his

projected release date from his current sentence is December 24, 2020. See Doc. 205 (Judgment

on Rev. of Sup. Release). However, BOP policy statements regarding eligibility are binding on a

court determining eligibility, and there is nothing in the medical records furnished by Defendant

suggesting that his ability for self-care within the facility is substantially diminished because of

his medical issues. Dillon, 560 U.S. at 817.

       Defendant states that NSDC, the facility where he is currently housed is overcrowded and

understaffed and that some staff members have tested positive, but the Court “cannot assume that

the Bureau of Prisons will be unable to manage [any] outbreak or adequately treat [defendant]

should it emerge at his correctional facility while he is still incarcerated.” United States v. Gileno,

No. 19-cr-161-VAB-1, 2020 WL 1307108 (D.Conn. Mar. 19, 2020) at *4 (denying compassionate-

release motion in COVID-19-related case involving a defendant who raised specific health

concerns).

       The global COVID-19 pandemic is not a factor specific to defendant’s case and, while his

anxieties are certainly understandable, he offers no particular case-specific facts establishing his

eligibility for compassionate release under the specific policy guidelines set forth under USSG §

1B1.13. Further, it is not clear that releasing Defendant would actually reduce his risk from

COVID-19, to say nothing of the risk he would transmit it to others. Defendant’s plan for release

is to live with a friend in Menifee, California. Menifee is in Riverside County. The Government

points out that the New York Times has reported Riverside County as having approximately

61,416 cases, up over two hundred from the previous 1,248 deaths so far, which appears to be a



                                                  6
           Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 7 of 8




far greater percentage of infection and death than at the CoreCivic facility at which Defendant is

currently housed.4

        The Court therefore finds that “extraordinary and compelling reasons” for compassionate

release do not exist here.

III.    Danger to the Community

        In evaluating compassionate-release motions, courts must also follow both the statute and

binding policy statements. See 28 U.S.C. § 994(t); USSG § 1B1.13. As mentioned above, the BOP

policy statement requires a showing by a defendant that he is not a danger to the community. 18

U.S.C. § 3582(c)(1)(A).

        At Defendant’s revocation hearing on June 29, 2020, the Court at that time considered the

§3553(a) factors which include: the nature and circumstances of the offense and the history and

characteristics of the defendant, the seriousness of the offense, promotion of respect for the law

and to provide just punishment, affording adequate deterrence, protecting the public, considering

pertinent policy statements, and avoiding unwarranted sentencing disparities. 18 U.S.C. §

3553(a)(1)-(2), (5) and (6). Doc. 204. The court imposed a sentence of six months, with a credit

of 94 days in custody. Doc. 205. The hearing occurred when the pandemic was well upon us and

so this is not a case where the Court might reasonably be asked to reconsider the sentence in light

of the new circumstances created in jails and prisons by COVID-19. Thus, the §3553 factors

remain largely unchanged.

        Defendant did not respond to the Government’s discussion on community safety or to the

§3553 factors, but it is not necessary here since Defendant’s motion is denied based on his

ineligibility for compassionate release under the “extraordinary and compelling” factors.


4
 See “California Covid Map and Case Count,” http://www.nytimes.com/interactive/2020/us/california-coronavirus-
cases.html

                                                      7
         Case 1:15-cr-01502-WJ Document 219 Filed 11/23/20 Page 8 of 8




      THEREFORE,

      IT IS ORDERED that Defendant’s Motion for Compassionate Release, (Doc. 216) is

hereby DENIED for reasons described in this Memorandum Opinion and Order.




                                        _____________________________________
                                        WILLIAM P. JOHNSON
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           8
